Title: Jefferson’s Annotated Copy of Franklin’s Proposed Articles of Confederation, [June–July 1775]
From: Franklin, Benjamin,Jefferson, Thomas
To: 


                    
                        [June-July 1775]
                    
                    Articles of confederation and perpetual Union proposed by the delegates of the several colonies of New Hampshire &c. in General Congress met at Philadelphia May. 10. 1775.
                    The
   
   Art. I.

 name of this confederacy shall henceforth be ‘The united <colonies> states of North America.’
                    The
   
   Art. II.

 said united colonies hereby severally enter into a firm league of friendship with each other binding on themselves and their posterity for their common defence against their enemies for the security of their liberties and properties, the safety of their persons and families and their mutual and general welfare.
                    That
   
   Art. III.

 each colony shall enjoy and retain as much as it may think fit of it’s o[wn] present laws, customs, rights, privileges and peculiar jurisdictions within it’s own limits; and may amend it’s own constitution as shall seem best to it’s own assembly or convention.
                    That
   
   Art. IV.

 for the more convenient management of general interests, delegates shall be annually elected in each colony to meet in General congress at such time and place as shall be agreed on in the next preceding Congress. Only where particular circumstances do not make a deviation necessary, it is understood to be a rule that each succeeding Congress be held in a different colony till the whole number be gone through and so in perpetual rotation; and that accordingly the next Congress after the present shall be held at [Annapolis in Maryland].
                    That
   
   Art. V.

 the power and duty of the Congress shall extend to the determining on war and peace, the entring into alliances, the reconciliation with Great-Britain; the settling all disputes and differences between colony and colony if such should arise; and the planting of new colonies when proper. The Congress shall also make such general ordinances as, tho’ necessary to the general welfare, particular assemblies cannot be competent to viz. those that may relate to our general commerce, or general currency, to the establishment of posts, the regulation of our common forces. The Congress shall also have the appointment of all officers civil and military appurtaining to the General confederacy, such as General Treasurer, Secretary &c.
                    
                    All
   
   Art. VI.

 charges of wars and all other general expences to be incurred for the common welfare, shall be defrayed out of a common treasury, which is to be supplyed by each colony in proportion to it’s number of male polls between 16. and 60. years of age; the taxes for paying that proportion are to be laid and levied by the laws of each colony.
                    The
   
   Art. VII.

 number of Delegates to be elected and sent to the Congress by each colony shall be regulated from time to time by the number of such polls returned; so as that one Delegate be allowed for every [5000.] polls, and the Delegates are to bring with them to every Congress, an authenticated return of the number of polls in their respective provinces which is to be triennially taken for the purposes abovementioned.
                    Each
   
   Art. VII[I.]

 Delegate at the Congress shall have a vote in all cases, and if necessarily absent shall be allowed to appoint any other Delegate from the same colony to be his proxy who may vote for him. At every meeting of the Congress a majority one half of the members returned exclusive of proxies shall be necessary to make a Quorum.
                    An
   
   Art. IX.

 executive council shall be appointed by the Congress out of their own body, consisting of [12.] persons; one person from each colony; of whom in the first appointment one third viz. [4.] shall be for one year, [4] for two years, and [4] for three years; and as the said terms expire the vacancies shall be filled by appointments for three years, whereby one third of the members will be changed annually, and each person who has served the said term of three years as counsellor shall have a respite of three years before he can be elected again. This council (of whom two thirds shall be a Quorum) in the Recess of the Congress is to execute what shall have been enjoined thereby, to manage the general Continental business and interests, to receive applications from foreign countries, to prepare matters for the consideration of the Congress; to fill up pro tempore Continental offices that fall vacant; and to draw on the general Treasurer for such monies as may be necessary for general services and appropriated by the congress to such services.
                    No
   
   Art. X.

 colony shall engage in an offensive war with any nation of Indians without the consent of the Congress or great council abovementioned who are first to consider the justice and necessity of such war.
                    A
   
   Art. XI.

 perpetual alliance offensive and defensive is to be entered into as soon as may be with the Indian six nations; their limits to be secured to them; their lands not to be encroached on, nor any private or colony purchases made of them hereafter to be held good; nor  any contract for lands to be made but between the great council of the Indians at Onondaga and the General congress. The boundaries and lands of all the other Indians shall also be ascertained and secured to them in the same manner; and persons appointed to reside among them in proper districts who shall take care to prevent injustice in the trade with them, and be enabled at our general expence by occasional small supplies to relieve their personal wants and distresses, and all purchases from them shall be by the Congress for the General advantage and benefit of the United colonies.
                    As
   
   Art. XII.

 all new institutions may have imperfections which only time and experience can discover, it is agreed, that the General Congress from time to time shall propose such amendments of this constitution as may be found necessary; which being approved by a majority of the colony assemblies, shall be equally binding with the rest of the articles of this Confederation.
                    Any
   
   Art. XIII.

 and every colony from Great Britain upon the continent of North America not at present engaged in our association may upon application and joining the said association be received into this Confederation, viz. Quebec, Canada, St. John’s, Nova Scotia, Bermudas, and the East and West Floridas: and shall thereupon be entitled to all the advantages and obligations of our union, mutual assistance and commerce.
                    These articles shall be proposed to the several provincial conventions or assemblies to be by them considered and if approved they are advised to empower their delegates to agree to and ratify the same in the ensuing Congress: after which the union thereby established is to continue firm till the terms of reconciliation proposed in the petition of the last Congress to the king are agreed to, till the acts since made restraining the American commerce and fisheries are repealed, till reparation is made for the injury done to Boston by shutting up it’s port; for the burning of Charlestown, and for the expence of this unjust war; and till all the British troops are withdrawn from America. On the arrival of these events, the colonies are to return to their former connection and friendship with Britain: but on failure thereof this Confederation is to be perpetual.
                